 In the Matter Of UNITED TIMBER AND LUMBER Co.andINTERNATIONALWOODWORKERS OF AIIERICA, C. I. O.Case No. R4877.Decided September 2,1943Mr. George Kamenow,of Detroit, Mich., andMr. Philip D. Houston,of Memphis, Tenn., for the Company.Mr. J. W. King, Sr.,of Memphis, Tenn., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Woodworkers of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employeesof United Timber and Lumber Co., Waltersville, Mississippi, hereincalledthe Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Earl S. Bellman,TrialExaminer.Said hearing was held at Vicksburg, Mississippi,on August 20, 1943.The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues.At the close of the hearing counsel for the Company movedto dismiss the petition.The Trial Examiner reserved ruling.Themotion is hereby denied.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYUnited Timber and Lumber Co. is a copartnership with its principalplace of business at Waltersville, Mississippi, where it is engaged in52 N. L. R. B., No. 53.367 368DIECISEOONS OAF NATIONAL LABOR REELATIONS BOARDthe timber and lumber business. The Company purchases logsvalued in excess of $100,000 annually, approximately all of whichare shipped to it from points within the State of Mississippi.Duringthe same period the Company sells products valued in excess of$150,000, about 60 percent of which is shipped to points outside theState of Mississippi.The Company admits it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalWoodworkers of Americais a labororganizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees until such time asthe Union is certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesat the Waltersville plant of the Company, excluding clerical andsupervisory employees, constitute an appropriate unit.The only con-troversy with respect to the unit concerns firemen and watchmen.The Company employs three persons classified by it as firemenand watchmen.The Union urges that they be included in the unitand the Company that they be excluded.The firemen and watchmenfire the boilers and maintain steam pressure throughout the plant. Inaddition they punch watch clocks throughout the plant.The firemenand watchmen are not sworn as auxiliary United States MilitaryPolice.Under the circumstances we shall include the firemen andwatchmen in the unit.We find that all production and maintenance employees at theWaltersville plant of the Company, including firemen and watchmen,but excluding clerical employees and all supervisory employees with1The Regional Director reported that the Union presented 34 membership applicationcards bearing apparently genuine signatures.There are approximately 50 employees inthe appropriate unit.No check was made of the cards against a pay roll of the Company-because of the Company's failure to produce its pay roll. UNITED TIMBER'AND LUMBER Co.369authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United Timberand Lumber Co., Waltersville, Mississippi, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifteenth Region, acting in,thismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of-said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby International Woodworkers of America, affiliated with the C. I. 0.,for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.